Citation Nr: 0618774	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  01-07 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation for left elbow epicondylectomy (minor arm), 
currently evaluated as 10 percent disabling.

2.  Evaluation for migraine headaches, currently evaluated as 
30 percent disabling.

3.  Evaluation for intertrigo rash of the groin, currently 
evaluated as 10 percent disabling.

4.  Evaluation of status post laminectomy at L5-S1, evaluated 
as 20 percent prior to July 21, 2000.

5.  Evaluation for status post laminectomy at L5-S1, 
evaluated as 40 percent disabling from July 21, 2000.

6.  Evaluation of radiculopathy, left lower extremity, 
associated with disc bulge L5-S1, status post laminectomy at 
L5-S1, evaluated as 20 percent disabling prior to January 6, 
2004.

7.  Evaluation of radiculopathy, left lower extremity, 
associated with disc bulge L5-S1, status post laminectomy at 
L5-S1, evaluated as 20 percent disabling from January 6, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1984 to 
April 1999.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1.  The appellant's left elbow disorder is characterized by 
subjective complaints of constant pain, range of motion to 35 
and 125 degrees on extension and flexion, productive of no 
more than moderate functional impairment.

2.  Migraines are currently manifested by headache pain 
occurring 1 to 2 times a month and lasting one-half day, 
associated with nausea and photophobia.

3.  Intertrigo rash of the groin is currently not shown on 
examination; there is residual hyperpigmentation over 2 
percent of the groin area.

4.  The manifestations of status post laminectomy at L5-S1 
are not shown to be significantly different on July 21, 2000, 
from those shown at the initial VA examination in September 
1999 or those expressed in the June 2000 notice of 
disagreement.

5.  The orthopedic manifestations of status post 
laminectomies at L4-S1 are chronic low back pain, worse 
during flare-ups, and fatiguability, with limitation of 
motion, affecting mobility and sleep, productive of moderate 
to severe functional impairment.

6.  The neurological manifestations of status post 
laminectomy at L5-S1 are not shown to be significantly 
different on January 6, 2004, from those shown on earlier VA 
treatment notes, at the initial VA examination in September 
1999, those expressed in his July 2002 sworn testimony, and 
those shown at the VA examination in August 2001.

7.  The appellant experiences radicular pain in the left 
lower extremity with sensory deficit and weakness, associated 
with disc bulge at L5-S1 and status post laminectomies at L5-
S1.




CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 10 
percent for left elbow epicondylectomy (minor arm) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5207 (2005).

2.  The criteria for the assignment of a rating in excess of 
30 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2005).

3.  The criteria of the assignment of a rating in excess of 
10 percent for intertrigo rash of the groin have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7806 (2005).

4.  The criteria for the assignment of a 40 percent 
disability rating for status post laminectomy at L5-S1 prior 
to July 21, 2000, are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.

5.  The criteria for the assignment of a rating in excess of 
40 percent for status post laminectomy at L5-S1 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292.

6.  The criteria for the assignment of a 20 percent rating 
prior to January 6, 2002, for radiculopathy, left lower 
extremity, associated with disc bulge L5-S1, status post 
laminectomy at L5-S1, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8599-
8520 (2005).

7.  The criteria for the assignment of a rating in excess of 
20 percent for radiculopathy, left lower extremity, 
associated with disc bulge L5-S1, status post laminectomy at 
L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8599-8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506)); (2) VA will seek to provide; 
and (3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b) (2005).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess supra.

Because VCAA-compliant notice prior to the initial 
adjudication of the claims had not been issued, the Board 
remanded this case in December 2003 for issuance of VCAA-
complaint notice to the appellant.  The Appeals Management 
Center (AMC) sent the appellant a VCAA letter in March 2004 
and the RO subsequently readjudicated the claims.  See Rating 
Decision, dated January 2006, and Supplemental Statement of 
the Case, dated January 2006.

The Board finds that the VCAA letter sent to the appellant in 
March 2004 complied with statutory notice requirements as 
outlined above.  This VCAA letter specifically informed the 
appellant of the evidence necessary to establish entitlement 
to increased compensation for the claimed disabilities under 
the heading What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want).  It also informed him 
of the evidence VA would seek to obtain under the headings VA 
is responsible for getting the following evidence, On your 
behalf, VA will make reasonable efforts to get the following 
evidence, What Have We Done, and How Will VA Help You Obtain 
Evidence for Your Appeal.  This letter further informed the 
appellant of the evidence the appellant was expected to 
provide/obtain under the heading What Do We Still Need from 
You and How You Can Help VA.  He was provided examples of the 
content required of pertinent evidence and he was provided 
examples of the types of evidence pertinent to his claims.  
Under the heading What Do We Still Need from You, item number 
3, the appellant was advised to submit any evidence in his 
possession that pertains to his claims, thereby satisfying 
the fourth notice-element.

Considered as a whole, the information contained in the March 
2004 VCAA letter was sufficient to allow the appellant to 
meaningfully participate in the prosecution of his claims.  
We note that the radiculopathy claims were not addressed 
separately in the March 2004 VCAA letter since these symptoms 
were rated as part of the appellant's back condition under 
diagnostic code 5293, effective prior to September 23, 2003, 
which takes into account neurological symptomatology.

In addition to the duty to notify, VA has also satisfied its 
duty to assist the appellant under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  Service medical records and VA treatment 
records have been associated with the claims folders.  The 
appellant was afforded several VA examinations and an 
opportunity to present his arguments at a personal hearing.  
The examination reports and the transcript of the hearing are 
associated with the claims folders.  The appellant's 
vocational rehabilitation folder was also obtained.  There is 
no indication that there is any additional relevant evidence 
to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).  A veteran 
may not be compensated twice for the same symptomatology as 
"such a result would over compensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).

VA must consider evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  De Luca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups. 38 C.F.R. § 4.14 (2005).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2005) should only 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the 
elbow is considered a major joint.  See 38 C.F.R. § 4.45 
(2005).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

A.  Left Elbow Disability

During the appellant's period of service he developed left 
elbow pain and dysfunction.  In 1998, he underwent an 
epicondylectomy.  On VA examination in September 1999, the 
appellant reported that his symptoms were initially improved 
with the 1998 surgery but that the pain later returned along 
with weakness of the left hand.  There was full flexion and 
28 degrees of extension along with a weak left grip.  The 
left arm was noted as his minor arm.

In a November 1999 rating decision, service connection was 
awarded for status post epicondylectomy, left elbow, at the 
10 percent disability level under diagnostic code 5299-5207.  
We note that hyphenated codes are used when a rating under 
one Diagnostic Code requires use of an additional diagnostic 
code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2005).

In a June 2000 letter, the appellant expressed 
dissatisfaction with the assigned rating, noting that he had 
pain from his shoulder to his ring finger and limited use of 
his left arm.

Diagnostic Code 5207 pertains to injuries of the elbow and 
forearm.  Under this code, limitation of extension of the 
(minor) forearm is rated 10 percent when limited to 45 and 60 
degrees, 20 percent when limited to 75 and 90 degrees, 30 
percent when limited to 100 degrees, and 40 percent when 
limited to 110 degrees.  Under diagnostic code 5206, 
limitation of flexion of the forearm is rated 10 percent when 
limited to 100 degrees, 20 percent when limited to 90 and 70 
degrees, 30 percent when limited to 55 degrees, and 40 
percent when limited to 45 degrees.

A review of the record shows that the appellant was seen in 
April 2000 for complaints of left elbow pain.  It was noted 
that he had not been using his wrist strap.  There was 
tenderness at the lateral epicondyle and pain with resisted 
wrist extension, but normal range of motion and normal 
neurological findings.  During VA treatment for complaints of 
epicondylitis in August 2000, the appellant reported having 
quit vocational rehabilitation because keyboarding caused 
pain.  Objectively, there was tenderness over the lateral 
epicondyle, but full range of motion.  In April 2001, the 
appellant requested a VA medical statement about his ability 
to work.  A May 2001 medical statement reflects that he has 
severe left arm epicondylitis that is "permanent in nature 
and will always limit his ability to use the left arm."  A 
VA treatment note dated late May 2001 shows limited use of 
left hand, no typing.
On VA examination in August 2001, the appellant complained of 
"numbing pain" down the ulnar aspect of the forearm, 
treated with Motrin.  He reported that pain is worse with use 
of the elbow, for instance with typing, putting away dishes, 
heavy lifting, and repetitive motion.  However, objectively, 
there was no "actual numbness" or loss of sensation.  
Clinical findings were negative for limitation motion, 
swelling, signs of inflammation, and numbness of the ulnar 
nerve distribution.  Slight tenderness over the sight of the 
lateral epicondyle was shown.  The impression was status post 
left elbow epicondylectomy for epicondylitis, subjectively 
with no improvement, some constant pain.  A VA treatment note 
dated January 2002 similarly reflects full range of motion, 
no swollen joints, no edema, and normal muscular development.  
At this time, motor and sensory exams were grossly intact, 
coordination was adequate, and reflexes were normal and 
symmetrical.

On VA examination in December 2005, the appellant reported 
daily pain, treated with Motrin.  He rated his average 
discomfort a 6 of 10 (with 10 being the worst).  However, he 
denied swelling, numbness, tingling, use of a brace, and 
flare-ups.  Objectively, there was a well-healed scar, no 
tenderness, normal capillary circulation, 5/5 muscle 
strength, normal sensory function to light touch, and 
negative Tinel sign.  Range of motion testing showed 35 to 
125 degrees of motion with slight complaint on these motions.  
Pronation and supination of forearm was to 90 degrees.  There 
was no complaint of pain.  The examiner reported 
"[f]unctional impairment moderate" and no weakness, 
fatiguability, or incoordination.  An x-ray study was normal.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 10 percent for left elbow disability.  The 
evidence shows that the appellant experiences no more than 
moderate functional loss secondary to pain, and that this 
pain has not significantly impacted his actual range of 
motion.  Vocational rehabilitation records show that the 
appellant alleged a severe exacerbation of his left arm 
disability "the result of nerve damage" during a 
counselling session in July 2000.  Furthermore, the appellant 
argued in July 2002 during his VA hearing that he had 
"considerable" limitation of left elbow motion, that he 
could not carry heavy things or type, and that there was both 
elbow locking and pain.  However, the objective evidence of 
record does not show nerve involvement or considerable 
limitation of motion.  In fact, prior to VA examination in 
December 2005, VA treatment notes showed full range of 
forearm motion.  Service medical records, VA treatment 
records, and VA examinations are negative for nerve damage 
due to epicondylectomy.  Also, there is no credible evidence 
that any pain on use limits motion to the extent required for 
a 20 percent disability rating or higher.  We note that the 
appellant denied flare-up on examination and there are no 
complaints or objective findings for abnormal movement, 
fatigability, incoordination, or any other such factors 
limiting the range of left elbow motion to the extent 
required for a disability rating greater than 10 percent.  
Furthermore, stated differently, the actual range of motion 
and the decrease in functional use are essentially the same 
and do not warrant a higher evaluation.  Lastly, the record 
varies as to whether the appellant has impairment of flexion.  
Most examinations have demonstrated full flexion.  The 2005 
VA examination disclosed flexion to 125 degrees rather than 
145 degrees.  Although there were slight complaints of pain 
on motion, there was no complaint of pain.  The Board accepts 
that flexion and extension may be separately rated when 
appropriate.  However, the actual limitation of flexion and 
his overall functional impairment of flexion are each 
noncompensable in degree.  Therefore, a separate evaluation 
for functional impairment of flexion is not warranted.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

The appellant does not meet the criteria of an increased 
evaluation based on limitation of motion or the functional 
equivalent of limitation of motion due to pain, pain on 
motion, weakness, or fatigue.  Additionally, he does not meet 
the criteria for a higher evaluation under diagnostic codes 
5205 (ankylosis of the elbow), 5209 (other impairment of the 
elbow, flail joint fracture), 5210 (nonunion of the radius 
and ulna, with flail joint), and 5211 (impairment of the 
ulna) because the medical evidence does not show that he has 
any of these conditions.

In sum, the weight of the credible evidence demonstrates that 
the left elbow disability warrants no more than a 10 percent 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of- the-doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

B.  Migraine Headaches

In a November 1999 rating decision, the RO awarded service 
connection for migraine headaches at the 10 percent 
disability level under diagnostic code 8100.  The appellant 
reported having migraine headaches since 1993, which occur 2 
to 3 times a week and last 2 to 4 hours.  Report of VA 
examination dated September 1999 reflects that headache is 
preceded by scintillating scotomata.  The headache is 
associated with photophobia and nausea, but not vomiting.  
The evaluation was increased to 30 percent after the 
appellant reported in November 2005 that his headaches 
occurred 1 to 2 times per month and lasted one-half day.

The Rating Schedule provides a 30 percent evaluation for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The Rating 
Schedule does not provide for higher than a 50 percent 
evaluation for headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2005).

Weighing the evidence of record, including the VA examination 
reports, VA treatment records, and sworn testimony, the Board 
finds that the weight of the evidence is against an 
evaluation in excess of 30 percent for migraines.  VA 
treatment records are essentially silent for complaints of or 
treatment for migraine.  A December 2000 VA treatment note 
reflects an isolated complaint of headache that occurred a 
day earlier and a VA hospital report dated January 2002 
reflects mild headache associated with uncontrolled 
hypertension.  It was noted that the appellant was 
noncompliant with his hypertension medications.  VA treatment 
records dated May 2002 to July 2002 are essentially negative 
for headache complaints.  Furthermore, although the appellant 
testified in July 2002 that the frequency and intensity of 
migraines interfere with his school work, a review of both VA 
treatment records and vocational rehabilitation records are 
silent for complaints that headaches interfered with school, 
whereas there were self-reported complaints that elbow and 
back problems interfered with his studies.

The appellant further testified in July 2002 that he had 
migraines 2 to 3 times a month, lasting 4 to 6 hours, and 
that he had missed school because of headaches.  However, he 
has not sought out medical care for migraine, none of his 
migraine attacks have required medical intervention, and he 
does not take any prescribed medications for migraine.  VA 
examination reports and testimony show that he relieves his 
headache pain by going in a dark room with no noise, and 
taking Motrin or medications prescribed for other problems.   
His symptoms have been consistently reported to include 
headache pain with nausea and photophobia.  A VA examination 
dated November 2005 reflects mild headaches with questionably 
controlled hypertension.  The appellant reported at this 
examination having migraine headaches that last one-half a 
day and which occur 1 to 2 times per month.  The headaches 
were associated with nausea and photophobia.  It was noted 
that the appellant has not been treated with migraine 
medication.

Very frequent and completely prostrating and prolonged 
attacks of migraine, which produce severe economic 
inadaptability, are not shown by the evidence of record.  
Neither the objective evidence nor the subjective evidence 
supports the claim.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Intertrigo Rash of the Groin

The appellant developed a bilateral groin rash in June 1988, 
causing hyperpigmentation.  On VA examination in September 
1999, hyperpigmentation of both groins was shown.  The 
impression was intertrigo, groins.

In a November 1999 rating decision, the RO awarded service 
connection for intertrigo of the groin at the noncompensable 
disability level under diagnostic code 7806.  This evaluation 
was increased to 10 percent in an August 19, 2002, rating 
decision.
During the pendency of this appeal, the regulations governing 
the rating of skin diseases were amended.  Under the 
Diagnostic Code 7806, effective prior to August 30, 2002, 
eczema manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
findings for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted where there is ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period warrants a 60 percent disability rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The evidence of record shows that the appellant was seen for 
groin rash in March 2001 for complaints of itchy rash, 
occasionally scaly with darkened skin, of 4 years duration.  
The assessment was acanthosis nigricans versus fungal 
infection.  Fungal swabs were taken.  On follow-up in May 
2001, fungal infection was ruled out, and the rash was noted 
to have responded well to Vytone cream and Castellani's 
paint.  In August 2001, the rash was noted as resolved.  
During VA examination in January 2002, review of the skin 
revealed no rash.  On VA examination in August 2001, there 
was no evidence of any active intertriginous infection or 
rash of the groin.  Residual hyperpigmentation was shown.  
Photographs of the groin area are associated with the 
examination report.

The appellant argued at his VA hearing in July 2002 that his 
rash never clears up, and that he now has rash on other parts 
of his body.  He complained that his rash mostly itches.

On VA examination in May 2005, history of recurring groin, 
foot and axillary skin rash was noted.  The impression was an 
extensive dermatitis, and he was referred to dermatology for 
additional assessment.  On VA dermatology examination in June 
2005, there was no active skin rash of the groin although 
hyperpigmentation was seen over 2 percent of this area.

In regard to the older rating criteria, a higher evaluation 
is not warranted.  There is no credible evidence of exudation 
or itching constant.  Moreover, the predominant finding is 
residual hyperpigmentation, or discoloration, affecting 2 
percent of the groin area.  Even during the active phase of 
the rash, there has been no evidence of exudation.  Lastly, 
there is no evidence of marked disfigurement.  The groin rash 
is shown as resolved and the only residual is non-extensive 
hyperpigmentation in the area.

In regard to the revised criteria, a higher evaluation is 
similarly not warranted.  Again, rash of the groin area is 
not currently shown and the only manifestation is residual 
hyperpigmentation of 2 percent of the groin area.  The 
evidence establishes that the condition does not involve 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected.  Furthermore, there is no competent 
evidence of systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for intertrigo rash of the groin.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

D.  Status Post Laminectomies at L5-S1

A review of the record shows that the appellant underwent a 
laminectomy.  Service connection was awarded for disc bulge, 
L5-S1, status post laminectomy, in a November 1999 rating 
decision, effective May 1, 1999.  A 20 percent disability 
evaluation was assigned under diagnostic code 5293 
(intervertebral disc syndrome).  In an October 2005 rating 
decision, the evaluation was increased to 40 percent, 
effective from July 21, 2001.  The appellant underwent a 
repeat laminectomy in January 2001.  In an October 2005 
rating decision, a separate 20 percent evaluation was awarded 
for radiculopathy, left lower extremity, associated with disc 
bulge at L5-S1, from January 6, 2001.


1.  Evaluation of status post laminectomy at L5-S1, evaluated 
as 20 percent prior to July 21, 2000

The RO assigned a 20 percent evaluation for the appellant's 
back disability effective May 1, 1999.  The RO assigned a 40 
percent evaluation for the same disability effective July 21, 
2000.

On VA examination in September 1999, the appellant complained 
of constant pain, rated as 4 out 10 (10 being the worst), 
aggravated by coughing or sneezing, and radiating down his 
left leg.  However, objectively, he was in no acute distress 
and there were no abnormalities of gait.  The appellant moved 
about the examining room, mounting and dismounting the 
examining table, normally.  Forward flexion was to 75 degrees 
(10 inches from the floor) and extension was to 10 degrees.  
There was full lateral flexion and rotation.  Paraspinal 
muscle spasms were found and bilateral leg raises were 
positive at 75 degrees.  Deep tendon reflexes were equal and 
active, although there was some hip esthesia, and no motor 
deficits.  The impression was failed back syndrome.  An x-ray 
study revealed slight narrowing of the L2-L3 and L5-S1 disc 
interspaces.  There is no subsequent record of complaints or 
treatment for back problems until a VA treatment note dated 
July 21, 2000.  At that time, the appellant reported by 
telephone that he was experiencing loss of feeling in his 
left leg.  He was seen a few days later in the clinic for 
complaints of left foot numbness.

In May 1999, the appellant entered the vocational 
rehabilitation program.  A VA medical note dated October 2000 
associated with these records reflects that the appellant 
"has significant back and leg pain due to herniated disc.  
This makes sitting and standing for prolonged periods 
difficult."

Having reviewed the evidence of record, we see no significant 
difference between the manifestations of his service-
connected low back disability as shown on July 21, 2000, and 
his initial VA examination or as expressed in his June 2000 
notice of disagreement.  Under the circumstances, a staged 
rating is not justified.  Therefore, we conclude that a 
uniform 40 percent disability evaluation is appropriate in 
this case.  See Fenderson, supra.

2.  Evaluation for status post laminectomy at L5-S1, 
currently evaluated as 40 percent disabling

The appellant is currently evaluated under diagnostic code 
5293 (intervertebral disc syndrome) for status post 
laminectomy at L5-S1, at the 40 percent disability level 
(from May 1999), and under 8599-8520 (sciatic nerve, 
incomplete paralysis of) for radiculopathy associated with 
disc bulge at L5-S1, at the 20 percent disability level (from 
January 2004).

As an initial matter, the Board finds that rating the 
appellant's back disability, and manifestations, under both 
diagnostic code 5293 (Disability of the Spine, Effective 
Prior to September 23, 2002) and 8500 (Diseases of the 
Peripheral Nerves) violates the rule against pyramiding.  
This is because the rating criteria under diagnostic code 
5293 contemplate neurological symptomatology.  As such, 
rating neurological manifestation of the appellant's back 
disability under both the spine and neurological criteria 
compensates the appellant twice for the same symptomatology.  
See 38 C.F.R. §§ 4.14, 4.25 (2005); Brady supra at 206.  
However, it is appropriate to rate separate and distinct 
manifestations attributable to the same injury.  Esteban 
supra. at 259.  Pure limitation of motion may be separately 
rated from neurologic deficit.

The Board will discuss the appellant's neurological 
manifestations under the provisions of 38 C.F.R. § 4.124a, 
after considering entitlement to an evaluation in excess of 
40 percent under the rating criteria for disabilities of the 
spine.

The rating criteria for the spine were revised, effective on 
September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  
Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as re-numbering-effective 
on September 26, 2003.  The Board may consider each version; 
however, application of a liberalizing law or VA issue may be 
no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002).

Prior to September 23, 2002, diagnostic code 5295 provided a 
40 percent disability rating for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the maximum available under diagnostic code 5292.

Also, prior to September 23, 2003, diagnostic code 5292 
provided a 40 percent disability rating for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating is the maximum available 
under diagnostic code 5295.

Effective September 26, 2003, the General Rating Formula for 
Disease and Injures of the Spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Effective from September 23, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

In weighing the sworn testimony, lay statements, VA treatment 
records, and reports of VA examinations, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess 40 percent for status post laminectomies 
at L5-S1.  A uniform 40 percent disability evaluation under 
diagnostic code 5292, effective prior to September 23, 2002, 
is appropriate based on severe limitation of motion.  The 
September 1999 VA examination report shows forward flexion of 
75 degrees, extension of 10 degrees, and full bilateral 
flexion and rotation.  While the range of motion is fairly 
good, the appellant reported chronic back pain that kept him 
awake at night that was aggravated by sneezing or coughing.  
Clinical findings were positive for muscle spasms.  Less than 
a year later, in August 2000, VA treatment records show that 
the appellant was seen.  An MRI suggested L5-S1 epidural 
fibrosis with recurrent versus residual disc herniation.  In 
February 2001, VA hospital and treatment records reflect that 
the appellant underwent a repeat laminectomy at L5-S1.  A 
March 2001, post operative note indicated that left leg pain 
had improved, but on August 2001 VA examination, the 
appellant reported recurrence of low back and lower extremity 
pain.  He reported numbness of the lower extremity, over a 
reduced area.  It was noted that his range of motion had 
deteriorated and he was described by the examiner as having 
"marked loss of flexion and extension" and having 
"moderate loss of lateral mobility."  The assessment was 
chronic back pain, moderately to severely incapacitating.  An 
MRI dated January 2004 noted no recurrent herniated or 
protruding discs but findings consistent with perineural post 
operative fibrotic changes.

On the most recent VA examination in May 2005, the appellant 
reported increasing problems.  He was unable to sleep on his 
back and slept in a reclining chair.  He reported flare-ups 
of back pain initiated by stooping, bending, and twisting.  
He reported symptoms occurring 3 out of 5 days, and pain 
levels 5 to 6 and 7 to 8 with flare-ups.  A flare-up was 
described as lasting 2 to 3 days.  He walked with a cane due 
to left leg radicular pain.  Range of motion was 30 degrees 
on forward flexion, 15 degrees on extension, 15 degrees on 
bilateral flexion, and 30 degrees on bilateral rotation.  
Increased pain with only a few repetitions, fatiguability, 
slight listing, positive straight leg raises on the left, 
absent Achilles reflex on the left, left hip aesthesia in the 
L5 distribution, modest left leg weakness on extension and 
flexion, and some heel-toe-walking difficulty were noted.  
The impression was chronic disk disease status post surgery 
with persistent radiculopathy and moderate to severe 
impairment that affects mobility, sleep, and vocational 
rehabilitation.  It was noted that pain management was 
required.
Vocational rehabilitation records corroborate the appellant's 
testimony and statements regarding his difficulties 
completing his studies due to back disability.  Additionally, 
VA treatment records show that the appellant has experienced 
significant depression related to his back symptomatology, 
specifically, pain and left leg numbness.

Neither the VA rating criteria for the spine effective prior 
to September 23, 2002, or from this date, allow for an 
increased disability rating for non-neurological back 
symptomatology.  Under the old criteria, the maximum 
disability rating is 40 percent for severe limitation of 
lumbar motion.  A higher evaluation is not available for the 
appellant's L5-S1 disability under the criteria for 
lumbosacral strain (40 percent is the maximum) and, although 
an evaluation in excess of 40 percent is available for 
residuals of vertebral fracture or ankylosis of the lumbar 
spine, competent evidence has not been presented showing 
either condition.

Under the new rating criteria for the spine, 40 percent is 
the maximum schedular rating for forward flexion of the 
lumbar spine 30 degrees or less.  A higher evaluation 
requires ankylosis.  Ankylosis is a condition in which the 
entire cervical, spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension and the 
ankylosis results in additional symptomatology as defined.  
38 C.F.R. § 4.71a, General Rating Criteria for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243, Note 
(5) (2005).  Competent evidence of ankylosis has not been 
presented.  Additionally, the appellant does not meet the 
criteria for an evaluation greater than 40 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  This requires incapacitating episodes having a 
total duration of at least 6 weeks during the last 12 months 
and, for the purposes of this code, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id., Note (1).  The 
evidence of record shows no physician prescribed bed rest.  
On the contrary, VA treatment records show that he was 
advised to exercise.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Johnston v. Brown, 10 Vet.App. 80 
(1997).  However, higher compensation is not warranted under 
these provisions.  The Board notes that the ranges of motion 
as documented in the VA examination reports from 1999 to 2005 
reflect consideration of pain.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

3.  Evaluation of radiculopathy, left lower extremity, 
associated with disc bulge L5-S1, status post laminectomy at 
L5-S1

With respect to the appellant's neurological symptoms, the 
evidence of record clearly establishes symptom at least since 
the initial VA examination in September 1999.  Credible 
evidence, including VA treatment records, VA examination 
reports, and the appellant's sworn testimony, show persistent 
neurological symptomatology in the left lower extremity.  
These symptoms pre-date his repeat laminectomy in 2001 and, 
moreover, his left lower extremity radicular symptoms were 
the basis for performing that surgery.  In view of this, the 
Board finds that a uniform 20 percent disability evaluation 
is warranted, effective the same date as the award for the 
non-neurological back symptoms, May 1, 1999.  The Board does 
not believe that the appellant's neurological symptomatology 
began just prior to or coincident with this repeat 
laminectomy in 2001.  Accordingly, the effective date of the 
20 percent award for radiculopathy should be synchronized 
with the back disability rating of 40 percent.

The Board has also considered whether an evaluation greater 
than 20 percent is warranted for the radiculopathy of left 
lower extremity.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia).  Moderate 
incomplete paralysis is rated 20 percent, moderately severe 
incomplete paralysis is rated 40 percent, and severe 
incomplete paralysis with marked muscular atrophy is rated 60 
percent, and complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
is rated 80 percent.  38 C.F.R. § 4.124, Diagnostic Codes 
8520, 8620, 8720 (2005).  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

In the present case, the neurological manifestations of the 
appellant's back disorder include complaints of shooting 
radicular pain with objective findings for sensory deficit 
and weakness.  There are no complaints of or findings for 
left lower extremity atrophy.  Moderate to severe impairment 
was found on recent VA examination in May 2005.  However, the 
appellant retains significant function of the left lower 
extremity.  The left foot does not dangle, he can flex and 
extend the leg, and he retains active movement of the 
muscles.  His manifestations reflect neither paralysis, 
marked muscular atrophy, or moderately severe neuropathy.  
Accordingly, the weight of the evidence is against an 
evaluation greater than 20 percent for radiculopathy of the 
left lower extremity.


ORDER

An evaluation greater than 10 percent for left elbow 
epicondylectomy (minor arm) is denied.  An evaluation greater 
than 30 percent for migraine headaches is denied.  An 
evaluation greater than 10 percent for intertrigo rash of the 
groin is denied.

An evaluation of 40 percent for status post laminectomy at 
L5-S1 prior to July 21, 2000, is granted, subject to 
controlling regulations applicable to payment of monetary 
benefits.  An evaluation greater than 40 percent for status 
post laminectomy at L5-S1 is denied.

An evaluation of 20 percent prior to January 6, 2002, for 
radiculopathy, left lower extremity, associated with disc 
bulge L5-S1, status post laminectomy at L5-S1, is granted, 
subject to controlling regulations applicable to payment of 
monetary benefits.

An evaluation greater than 20 percent for radiculopathy, left 
lower extremity, associated with disc bulge L5-S1, status 
post laminectomy at L5-S1, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


